310 S.W.3d 275 (2010)
Susan GALLAGHER (Carlyle), Respondent,
v.
Richard M. GALLAGHER, Appellant.
No. WD 71104.
Missouri Court of Appeals, Western District.
May 4, 2010.
Leonard K. Breon, Esq., Warrensburg, MO, for appellant.
Kenneth C. Hensley, Esq., Raymore, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Richard Gallagher appeals the trial court's judgment denying his motion to modify the child custody provisions of the decree dissolving his marriage to Respondent Susan Carlyle (formerly Gallagher). We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).